OPINION
MORRISON, Judge.
This is an application for a writ of habeas corpus in which petitioner seeks discharge from confinement in the Dallas County Jail. He is confined pursuant to conviction No. C-69-3938-I, breaking and entering a motor vehicle. An application for writ of habeas corpus seeking discharge was filed in the Criminal District Court No. 2, Dallas County, Texas, and a hearing was held on December 10, 1969. The record reflects that petitioner has been in jail in Dallas County since June 10, 1969. Further, it was shown that he was convicted of breaking and entering a motor vehicle and sentenced to six (6) months in jail on December 10, 1969, and is in jail only by virtue of this conviction. The trial court having found that petitioner has served his sentence, and credited him with time served *264starting June 10, 1969, petitioner’s application for writ of habeas corpus is granted, and he is ordered discharged from custody under this conviction. Ex parte Poindexter, Tex.Cr.App., 433 S.W.2d 437.
It is so ordered.